Citation Nr: 0426621	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.  

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee, prior to June 7, 2001.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, rated as 10 percent disabling, from June 
7, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In this decision, the RO granted 
entitlement to service connection for bilateral 
chondromalacia of the knees, and determined an initial 
evaluation for the left knee was 10 percent disabling with an 
effective date of August 21, 1976, an initial evaluation for 
the right knee was 0 percent disabling, effective August 21, 
1976, and that an evaluation of 10 percent for the right knee 
was warranted from an effective date of June 7, 2001.  

The veteran was afforded a hearing before the RO in May 2003.  
He was also afforded a hearing before the Board (Board of 
Veterans' Appeals) in April 2004.  The Veterans Law Judge 
(VLJ) that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

At his Board hearing, the veteran testified that his 
bilateral knee disorder had worsened in severity since his 
most recent VA examination in May 2003, and his subsequent 
treatment at VA on an outpatient treatment basis.  He has 
complained of instability of the knees and has been treated 
for falls after his knees gave out.  Accordingly, on remand 
he should be re-examined by VA in order to provide a 
contemporaneous examination for rating purposes.  The veteran 
receives treatment for his bilateral knee disability at the 
Albuquerque, New Mexico VA Medical Center.

Also, section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claims for higher 
ratings for his bilateral knee disability, including the 
initial noncompensable evaluation for the right knee from 
August 1976 to June 2001, and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, he has not been requested to 
provide any evidence in his possession that pertains to these 
claims.  Thus, the veteran must be provided the above notice 
prior to consideration of the issues on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for increased ratings, including 
an initial noncompensable evaluation for 
the right knee from August 1976 to June 
2001; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Any current treatment records for the 
knees from the VA Medical Center in 
Albuquerque, New Mexico dated from 
October 2003 to the present time, should 
be requested, including all physical 
therapy reports.  These records  must be 
associated with the veteran's claims 
file.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination, limited to the knees.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service- connected chondromalacia of both 
knees.

The examiner should report the range of 
motion measurements for the knees in 
degrees, and should also indicate what 
would be the normal range of motion for 
the knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1)pain on use, including during flare-
ups;  (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there is any evidence of recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit  
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




